Citation Nr: 1300867	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for the bilateral plantar fasciitis.  The RO assigned an initial noncompensable (0 percent) disability rating for the bilateral plantar fasciitis, effective June 1, 2005, the day following the Veteran's discharge from the active duty.  The Veteran then perfected a timely appeal concerning the initial disability rating assigned.

The case was subsequently transferred to the jurisdiction of the RO in Winston-Salem, North Carolina. 

In December 2011, the Board granted the Veteran an increased disability rating of 10 percent for his bilateral plantar fasciitis.  In a January 2012 rating decision, the RO assigned the 10 percent rating, effective June 1, 2005.

The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a joint motion to remand agreed upon by the Veteran and the Secretary of VA.  The portion of the Board's December 2011 decision denying the Veteran a disability rating higher than 10 percent for his bilateral plantar fasciitis was vacated, and the claim was remanded back to the Board.  

Additionally, in December 2011, the Board remanded the claims of: (1) entitlement to an initial compensable disability rating for Dupuytren's contracture of the right hand, and (2) entitlement to service connection for a left hand disorder, were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  This additional development has not been completed, and, the issues have not been certified back to the Board.  Therefore, contrary to the beliefs expressed by the Veteran's representative in the November 2012 Informal Hearing Presentation (IHP), these issues are not currently before the Board on appeal.  Upon remand, the AMC must complete the requested development for these issues.

In the Veteran's August 2008 VA Form 9, he raised the issue of entitlement to service connection for a right shoulder disorder.  In December 2009, the Veteran raised the issue of entitlement to an increased rating for his service-connected posterior patellar osteophytes of the left knee.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran's last VA examination to assess the current severity of his service-connected bilateral plantar fasciitis was in March 2008.  Since that time, in a statement dated in November 2012, the Veteran's representative has argued that a new VA examination should be ordered due to the length of time since the last examination was conducted.  The March 2008 VA examination is now almost five years old.  Thus, the Board agrees with the Veteran's representative in finding that the March 2008 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected bilateral plantar fasciitis.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected bilateral plantar fasciitis.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5020.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


